DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 June 2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 May 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hager (US 3,995,658) in view of Yaindl (US 4,693,270).
Regarding Claim 1, Hager discloses a device for controlling the flow of a fluid through a conduit from an upstream side of the device to a downstream side of the device (Figures 5-6; where upstream is on the lower end as seen in the orientation of Figure 5 and upstream is seen on the top end as seen in the orientation of Figure 5).  The device comprising: 
a housing (generally at 1) defining a valve aperture (the interior passage through shoulder 4); 
a mounting member (generally at 8) arranged on the downstream side of the valve aperture (Figure 5), wherein the mounting member is cylindrical (where the mounting member 8 is identified as cylindrical in Col 3, line 10); 
a valve member (together 6 and 15 as seen in Figure 5) movably mounted on the cylindrical mounting member (Figure 5; through 5), wherein the valve member is arranged to move reciprocally to selectively open and close the valve aperture (Col 3, lines 24-31), thereby controlling flow of the fluid through the valve aperture (Figure 5);
a soft seal (10) arranged on the housing for substantially sealing the valve aperture when the valve member contacts the housing (Col 3, lines 23-24), wherein the soft seal is located downstream of a convex curved surface of the housing (4), and wherein the convex curved surface is shaped to separate the flow of fluid through the valve aperture away from the surface of the housing such that the fluid does not impinge directly on the soft seal (Figure 5 at the inner surface of 4), 
but fails to expressly disclose where the valve member is moveably mounted on an outer surface of the cylindrical mounting member and a further seal, arranged between an inner surface of the valve member and the outer surface of the cylindrical mounting member.
Yaindl teaches a device (Figures 4-5) with a housing (81); a valve member (89) and a cylindrical mounting member (91) where the valve member is moveably mounted on an outer surface of the cylindrical mounting member (Figures 4-5) and a further seal (95), arranged between an inner surface of the valve member and the outer surface of the cylindrical mounting member (Figures 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hager to incorporate the teachings of Yaindl to provide for a valve member moveably mounted on an outer surface of the cylindrical mounting member and a further seal, arranged between an inner surface of the valve member and the outer surface of the cylindrical mounting member.  Doing so would be combining prior art elements (the seal and valve of Yaindl with the valve of Hager) according to known methods to yield predictable results (to provide for the seal between the valve member and the mounting member and allow for a bearing to prevent premature wear in the contact between the valve member and the mounting member; and maintain the valve member in position along the entirety of the path of the valve head).
Regarding Claim 2, Hager discloses where the valve member (6 and 15) is arranged to come into contact with the downstream side of the housing to close the valve aperture (via 4; Figure 5).  
Regarding Claim 3, Hager discloses where the soft seal is arranged such that the valve member contacts the soft seal directly (Figure 5).  
Regarding Claim 4, Hager discloses where the soft seal is located downstream of the valve aperture (the seal 10 is located downstream of the passage through 4 as seen in Figure 5).  
Regarding Claim 5, Hager discloses where the soft seal is positioned on a downstream facing surface of the housing (Figure 5 shows the seal 10 located on the downstream surface of shoulder 4).  
Regarding Claim 6, Hager discloses where the soft seal (10) is located on a surface of the housing which is a downstream extension of the convex curved surface of the housing (of the shoulder 4; Figure 5).  
Regarding Claim 9, Hager discloses where the convex curved surface is continuously curved (Figure 5; from the beginning of the housing body to the end of shoulder at 4).  
Regarding Claim 10, Hager discloses where the convex curved surface of the housing extends through an angle of at least 45 degrees (Figure 5 shows the convex curved surface extending at least at an angle of 90 degrees (from perpendicular to the fluid flow line at the start of the body 1 to parallel to the fluid flow line at 4) which is greater than 45 degrees and therefore read on this limitation of the claim).  
Regarding Claim 11, Hager discloses where the housing comprises a deflector upstream of the soft seal (deflector 4 upstream of seal 10; Figure 5) arranged to deflect the flow of fluid through the valve aperture away from the soft seal (Figure 5).  
Regarding Claim 12, Hager discloses where the deflector (4) comprises a projection from the surface of the housing (at the shoulder as seen in Figure 5).
Regarding Claim 17, Hager discloses a device for controlling the flow of a fluid through a conduit from an upstream side of the device to a downstream side of the device (Figures 5-6; where upstream is on the lower end as seen in the orientation of Figure 5 and upstream is seen on the top end as seen in the orientation of Figure 5).  The device comprising: 
a housing (generally at 1) defining a valve aperture (the interior passage through shoulder 4); 
a cylindrical mounting member (generally at 8; where the mounting member 8 is identified as cylindrical in Col 3, line 10) arranged on the downstream side of the valve aperture (Figure 5);
a valve member (together 6 and 15 as seen in Figure 5) movably mounted on the cylindrical mounting member (Figure 5; through 5), wherein the valve member is arranged to move reciprocally to selectively open and close the valve aperture (Col 3, lines 24-31), thereby controlling flow of the fluid through the valve aperture (Figure 5); and 
a soft seal (10) arranged on the housing for substantially sealing the valve aperture when the valve member contacts the housing (Col 3, lines 23-24), wherein the housing comprises a deflector (4) positioned upstream of the soft seal, and wherein the deflector is arranged to deflect the flow of fluid through the valve aperture away from the soft seal such that the fluid does not impinge directly on the soft seal (Figure 5 at the inner surface of 4),
but fails to expressly disclose where the valve member is moveably mounted on an outer surface of the cylindrical mounting member and a further seal, arranged between an inner surface of the valve member and the outer surface of the cylindrical mounting member.
Yaindl teaches a device (Figures 4-5) with a housing (81); a valve member (89) and a cylindrical mounting member (91) where the valve member is moveably mounted on an outer surface of the cylindrical mounting member (Figures 4-5) and a further seal (95), arranged between an inner surface of the valve member and the outer surface of the cylindrical mounting member (Figures 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hager to incorporate the teachings of Yaindl to provide for a valve member moveably mounted on an outer surface of the cylindrical mounting member and a further seal, arranged between an inner surface of the valve member and the outer surface of the cylindrical mounting member.  Doing so would be combining prior art elements (the seal and valve of Yaindl with the valve of Hager) according to known methods to yield predictable results (to provide for the seal between the valve member and the mounting member and allow for a bearing to prevent premature wear in the contact between the valve member and the mounting member; and maintain the valve member in position along the entirety of the path of the valve head).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hager (US 3,995,658) in view of Yaindl (US 4,693,270) in further view of Madrid (US 5,469,884).
Regarding Claim 7, Hager as modified by Yaindl teach all essential elements of the current invention as discussed above except where the housing comprises a groove downstream of the convex curved surface, and the soft seal is located in the groove.  
Madrid teaches a device (Figures 2-3) with a housing (18), a mounting member (34), a valve member (32) and a soft seal (30), wherein the soft seal is located downstream of a convex curved surface of the housing (Figure 2 at 26); where the housing comprises a groove downstream of the convex curved surface (28; Figure 2; Col 3, lines 60-63), and the soft seal is located in the groove (30; Figure 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hager, as modified by Yaindl, to incorporate the teachings of Madrid to provide for where the housing comprises a groove downstream of the convex curved surface, and the soft seal is located in the groove.  Doing so would be combining prior art elements according to known methods (the groove seal groove of Madrid with the valve body of Hager) to yield predictable results (to secure the seal within the body and allow for consistent position for predictable valve closing and seating).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Hager (US 3,995,658) in view of Yaindl (US 4,693,270).
Regarding Claim 8, Hager, as modified by Yaindl, teach all essential elements of the current invention as discussed above except where the convex curved surface upstream of the soft seal has a smaller radius of curvature than the radius of curvature of the surface on which the soft seal is located.
It would have been an obvious matter of design choice to provide for where the convex curved surface upstream of the soft seal has a smaller radius of curvature than the radius of curvature of the surface on which the soft seal is located, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).  A smaller radius of curvature upstream of the soft seal would allow for a gradual transition of the change of direction of fluid flow, thereby reducing turbulence within the fluid flow device.
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hager (US 3,995,658) in view of Yaindl (US 4,693,270) in further view of Gaburri et al (US 2018/0038491).
Regarding Claim 13, Hager, as modified by Yaindl, teach all essential elements of the current invention as discussed above except where the deflector comprises a movable deflector, wherein the valve member is arranged to move the movable deflector when the valve member contacts the housing.
Gaburri et al teach a device for controlling the flow of a fluid through a conduit from an upstream side of the device to a downstream side of the device (Figures 1 and 8) with a valve member (20), and a deflector (41) arranged to deflect the flow of fluid though the valve aperture (Figure 1), where the deflector comprises a movable deflector (Figure 8), wherein the valve member is arranged to move the movable deflector when the valve member contacts the housing (via housing 42; to the right as seen in the orientation of Figure 8; Paragraph 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hager, as modified by Yaindl, to incorporate the teachings of Gaburri et al to provide for a movable deflector, wherein the valve member is arranged to move the movable deflector when the valve member contacts the housing.  Doing so would be combining prior art elements (the deflector of Hager and the moveable deflector of Gaburri et al) according to known methods to yield predictable results (to allow the deflector to adapt to the position of the valve member (paragraph 20 of Gaburri et al)).
Regarding Claim 14, Gaburri et al teach where the valve member is arranged to move the movable deflector axially (Figure 8).  
Regarding Claim 15, Gaburri et al teach where the movable deflector comprises a part of the housing that is movable by the valve member (part 41 of housing 43).  
Regarding Claim 16, Gaburri et al teach where the movable deflector is resiliently biased towards the valve member (by 200; Figure 8).  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madrid (US 5,469,884) in view of Yaindl (US 4,693,270).
Regarding Claim 18, Madrid discloses a device for controlling the flow of a fluid through a conduit from an upstream side of the device to a downstream side of the device (Figure 7 from left to right in direction of flow 66). The device comprising: 
a housing (18) defining a valve aperture (through 26); 
a mounting member arranged on the downstream side of the valve aperture (generally at 134); wherein the mounting member is cylindrical (134; Figure 9 shows the circular cross section with sides 76 forming a fluid passage through 78);
a valve member (generally at 132) movably mounted on the cylindrical mounting member (at 158), wherein the valve member is arranged to move reciprocally to selectively open and close the valve aperture (Figure 7), thereby controlling flow of the fluid through the valve aperture; and 
a soft seal (148, Figures 7-8) located on a convex curved surface of the valve member (Figure 7), wherein the soft seal is arranged to substantially seal the valve aperture when the valve member contacts the housing (shown in phantom lines of Figure 7), wherein the valve member comprises a deflector positioned on the convex curved surface of the valve member upstream of the soft seal (see Annotated Figure A), and wherein the deflector is arranged to deflect the flow of fluid through the valve aperture away from the soft seal such that the fluid does not impinge directly on the soft seal (Figure 11),
but fails to expressly disclose where the valve member is moveably mounted on an outer surface of the cylindrical mounting member and a further seal, arranged between an inner surface of the valve member and the outer surface of the cylindrical mounting member.
Yaindl teaches a device (Figures 4-5) with a housing (81); a valve member (89) and a cylindrical mounting member (91) where the valve member is moveably mounted on an outer surface of the cylindrical mounting member (Figures 4-5) and a further seal (95), arranged between an inner surface of the valve member and the outer surface of the cylindrical mounting member (Figures 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hager to incorporate the teachings of Yaindl to provide for a valve member moveably mounted on an outer surface of the cylindrical mounting member and a further seal, arranged between an inner surface of the valve member and the outer surface of the cylindrical mounting member.  Doing so would be combining prior art elements (the seal and valve of Yaindl with the valve of Hager) according to known methods to yield predictable results (to provide for the seal between the valve member and the mounting member and allow for a bearing to prevent premature wear in the contact between the valve member and the mounting member; and maintain the valve member in position along the entirety of the path of the valve head).


    PNG
    media_image1.png
    677
    755
    media_image1.png
    Greyscale

Annotated Figure A
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753